280 S.W.3d 876 (2006)
SOUTHWEST KINGS, INC., Appellant,
v.
VISION CHIROPRACTIC, Appellee.
No. 08-06-00039-CV.
Court of Appeals of Texas, El Paso.
April 13, 2006.
Thomas S. Hughes, El Paso, for appellant.
Robert L. Lovett, Lovett Law Firm, El Paso, for appellee.
Before BARAJAS, C.J., McCLURE, and CHEW, JJ.

OPINION
DAVID WELLINGTON CHEW, Justice.
Appellant is attempting to appeal from a judgment of the trial court rendered on December 7, 2005, in a breach of contract action. Appellant did not file a motion for new trial or other post-judgment motion which would extend the appellate deadline. Consequently, the notice of appeal was due within thirty days after the judgment was signed. TEX.R.APP.P. 26.1. On January 31, 2006, Appellant filed a notice of appeal. The notice of appeal was filed more than thirty days after judgment and was therefore untimely. Id.
Pending before the Court on its own initiative is the dismissal of this appeal for want of jurisdiction. See TEX.R.APP.P. 42.3. This Court possesses the authority to dismiss an appeal for want of jurisdiction after giving proper notice to all parties. Id. On February 22, 2006, the clerk of this Court notified Appellant, in accordance with Texas Rule of Appellate Procedure 42.3, that this Court may not have jurisdiction over this appeal because it appeared the notice of appeal was not timely filed. Appellant was advised that this appeal would be dismissed unless any party could show cause for continuing the appeal within ten days from the date of receipt of this Court's letter. Appellant failed to respond to this Court's notice.
Accordingly, Appellant's notice of appeal was untimely and we dismiss the appeal for want of jurisdiction. See TEX.R.APP.P. 42.3(a).